Citation Nr: 0423436	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an effective date prior to January 13, 1997, 
for the assignment of a 100 percent evaluation for 
schizophrenia based on clear and unmistakable error (CUE) in 
rating decisions issued since October 1975. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

A hearing was held before the Board on November 20, 2003, in 
New Orleans, and a transcript of that hearing has been placed 
in the claims file.


FINDINGS OF FACT

1.  The unappealed October 1975 rating decision which granted 
service connection and assigned a 50 percent evaluation for 
schizophrenia, effective August 1975, was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.

2.  The unappealed September 1976 rating decision which 
reduced the assigned evaluation for schizophrenia from 50 
percent to 30 percent, effective December 1976, was in 
accordance with applicable laws and regulations and was 
consistent with and adequately supported by the evidence then 
of record.

3.  The unappealed rating decisions of July 1978 and March 
1981 which continued the 30 percent evaluation for 
schizophrenia were in accordance with applicable laws and 
regulations and were consistent with and adequately supported 
by the evidence then of record.

4.  The unappealed rating decisions of October 1982 and 
October 1984 which denied an evaluation in excess of 50 
percent for schizophrenia were in accordance with applicable 
laws and regulations and were consistent with and adequately 
supported by the evidence then of record.

5.  The unappealed September 1986 rating decision which 
reduced the assigned evaluation for schizophrenia from 50 
percent to 30 percent, effective December 1986, was in 
accordance with applicable laws and regulations and was 
consistent with and adequately supported by the evidence then 
of record.

6.  The unappealed rating decisions of August 1991, January 
1992, December 1992, February 1993, and August 1996 which 
denied an evaluation in excess of 50 percent for 
schizophrenia were in accordance with applicable laws and 
regulations and were consistent with and adequately supported 
by the evidence then of record.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision which assigned a 50 
percent evaluation for schizophrenia does not contain CUE.  
38 C.F.R. § 3.105(a) (2003).

2.  The September 1976 rating decision which reduced the 
assigned evaluation for schizophrenia from 50 percent to 30 
percent does not contain CUE.  38 C.F.R.        § 3.105(a) 
(2003).

3.  The rating decisions of July 1978 and March 1981 which 
continued the 30 percent evaluation for schizophrenia do not 
contain CUE.  38 C.F.R. § 3.105(a) (2003).

4.  The rating decisions of October 1982 and October 1984 
which denied an evaluation in excess of 50 percent for 
schizophrenia do not contain CUE.  38 C.F.R. § 3.105(a) 
(2003).

5.  The September 1986 rating decision which reduced the 
assigned evaluation for schizophrenia from 50 percent to 30 
percent does not contain CUE.  38 C.F.R.        § 3.105(a) 
(2003).

6.  The rating decisions of August 1991, January 1992, 
December 1992, February 1993, and August 1996 which denied an 
evaluation in excess of 50 percent for schizophrenia do not 
contain CUE.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1975 rating decision, the RO granted service 
connection and assigned a 50 percent evaluation for 
schizophrenia, paranoid type, effective August 2, 1975.  The 
RO has since issued numerous rating decisions in which it 
assigned evaluations from 30 percent to 50 percent for the 
veteran's schizophrenia.  In a January 1997 rating decision, 
the RO assigned a 100 percent evaluation for the veteran's 
schizophrenia, effective January 13, 1997.  The veteran now 
claims that he is entitled to an effective date for the 100 
percent evaluation from 1975.  He argues that rating 
decisions since October 1975 contain CUE for failing to 
assign a 100 percent evaluation for his schizophrenia.  

I.  Legal Criteria

Pursuant to 38 C.F.R. § 3.104(a) (2004), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108 (West 2002).  An exception to this 
rule is when the VA has made a clear and unmistakable error 
in its decision pursuant to 38 C.F.R. § 3.105 (2004).  See 
also 38 U.S.C.A. § 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability evaluation can be grounds for 
CUE if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

CUE must be based on the record and the law that existed at 
the time of the rating decisions being challenged.  38 C.F.R. 
§ 3.105.  Since 1975, disability evaluations were determined 
by the application of the VA Schedule for Rating 
Disabilities, which was based on the average impairment of 
earning capacity.  Individual disabilities were assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there was a question as to which of two 
evaluations shall be applied, the higher evaluation was to be 
assigned if the disability picture more nearly approximated 
the criteria for that rating.  Otherwise, the lower rating 
was for assignment.  See 38 C.F.R. § 4.7.  

The veteran's schizophrenia has been evaluated under the 
general rating formula for psychotic disorders.  These 
criteria have remained unchanged from 1975 until November 7, 
1996.  Under these criteria, a 30 percent rating was assigned 
for schizophrenia causing definite impairment of social and 
industrial adaptability.  A 50 percent rating was assigned 
for paranoid schizophrenia causing considerable impairment of 
social and industrial adaptability.  A 70 percent rating was 
warranted when a veteran's schizophrenia was characterized by 
lesser symptomatology than required for a 100 percent rating, 
but such as to produce severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
warranted if schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9203 (1975 to November 7, 1996).

II.  Rating Decision of October 1975

In an October 1975 rating decision, the RO granted service 
connection and assigned a 50 percent evaluation for 
schizophrenia, effective August 2, 1975.  The veteran was 
notified of that decision and of his appellate rights but did 
not seek appellate review within one year of being notified.  
That decision is therefore final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The only evidence at the time of the October 1975 rating 
decision included the veteran's service medical records and a 
VA hospitalization report.  The veteran's service medical 
records show that he was hospitalized in April 1975 after he 
was discovered running naked on deck toward the Commanding 
Officer's cabin.  The hospital report noted that the veteran 
was unable to perform his job due to symptoms involving 
depression, gross confusion and incoherence, and religious 
preoccupation.  A mental status examination revealed that the 
veteran was oriented to time, place and person.  His 
psychomotor activity was decreased, as he rarely moved during 
the interview.  It was noted that he frequently blocked 
during the interview, that his speech was not spontaneous, 
and that he spoke in a halting fashion.  His thoughts were 
coherent but not logical or goal-directed.  He demonstrated 
both tangentiality and circumstantiality.  His mood was 
generally unhappy and despondent, and his affect was gloomy 
and unhappy.  He denied suicidal and homicidal ideation.  The 
veteran described auditory hallucinations, paranoid ideation, 
and ideas of reference.  His thought content focused on his 
preoccupation with good and evil.  His recent and remote 
memory were intact except for disturbances secondary to 
psychotic thinking.  Insight and judgment were poor.  

During his admission, it was noted that the veteran adapted 
to treatment marginally well.  Gradually, over a period of 
many weeks, he responded to treatment with a moderate 
decrease in symptoms and complaints.  The veteran was 
initially grossly psychotic and unable to participate in 
community or group activities, and his interactions on an 
individual basis were bizarre.  As treatment progressed, 
however, the quality of his social interactions improved and 
he became more able to participate in community and, to a 
lesser degree, group activities.  However, he continued to 
have intermittent psychotic episodes in which he would hear 
persecutory voices while staring blankly into space for 
prolonged periods of time.  It was determined that the 
veteran suffered from a mental illness of psychotic 
proportions that precluded his ability to render any further 
useful military service.  The diagnosis was acute 
schizophrenic episode, acute, severe, partially improved.  It 
was determined that the veteran's psychiatric condition was 
manifested by mild interference of social and industrial 
adaptability.  

The veteran was transferred to a VA hospital in June 1975.  A 
mental status examination revealed that he was alert and in 
good contact with reality, with no evidence of delusions or 
hallucinations.  His mood was fairly cheerful but displayed 
mild affective flattening.  He adapted quite well, 
socializing freely with few complaints.  He appeared anxious 
to return home.  He was given a fourteen day leave.  Upon his 
return, he reported he had a pleasant visit with no 
particular problem adjusting to his home situation.  He 
expressed a desire to pursue vocational training, which 
seemed feasible.  It was noted that the veteran was 
considered able to work at the time of his discharge in July 
1975.  

After reviewing the veteran's service medical records, the 
Board finds that the October 1975 rating decision which 
assigned a 50 percent evaluation for the veteran's 
schizophrenia was based on the correct facts as they were 
known at that time.  The contemporaneous evidence that 
existed in October 1975 did not demonstrate that the 
veteran's schizophrenia was undebatably manifested by more 
than considerable impairment of social and industrial 
adaptability.  Although the veteran experienced a complete 
psychotic break in service, his condition improved after many 
weeks of treatment.  Indeed, a mental health care 
professional indicated that the veteran's psychiatric 
condition was manifested by mild interference of social and 
industrial adaptability.  

Thus, there is no undisputed, contemporaneous evidence 
showing that the veteran's schizophrenia warranted an 
evaluation in excess of 50 percent at the time of the October 
1975 rating decision.  Myler, 1 Vet. App. at 575 (holding 
that the assignment of a disability rating can be grounds for 
CUE if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation).  Instead, it appears as though the veteran is 
merely disagreeing with the way the evidence was evaluated by 
the RO, which can never constitute CUE.  See generally, Eddy, 
9 Vet. App. at 58.  

The Board notes that the RO did not provide a detailed 
analysis concerning its decision to assign a 50 percent 
evaluation.  Nevertheless, it was not until February 1990 
that ROs were required to include in their decisions "a 
statement of reasons for the decision" and "a summary of 
the evidence considered."  38 U.S.C.A. § 5104(b); see 
Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, 
115, 103 Stat. 2062, 2066 (1989).  The Court has held that 
silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider the relevant 
law, regulations, and evidence of record.  See Eddy, 9 Vet. 
App. at 58.  Consequently, the RO's failure to include a 
discussion of all the pertinent evidence then before it in 
its October 1975 rating decision cannot form a basis for a 
valid claim of CUE.  

Accordingly, the Board must find that the October 1975 rating 
decision was in accordance with acceptable rating judgment.  
Although the rating decision in October 1975 may not have 
provided a detailed explanation of the RO's findings, 
clearly, it was not shown that the evidence compelled a 
disability evaluation greater than 50 percent for the 
veteran's schizophrenia.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Rating Decision of September 1976

In a September 1976 rating decision, the RO reduced the 
veteran's disability evaluation for his service-connected 
schizophrenia from 50 percent to 30 percent, effective 
December 1, 1976.  The RO based its decision on a VA 
psychiatric examination report dated July 1976.  That 
decision became final after the veteran failed to perfect a 
timely appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The Board notes that 38 C.F.R. § 3.105(e) (1976), in effect 
at the time of the September 1976 rating decision, provided 
that where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his last address of record of the action taken 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence.

Where a rating has continued for five years or more at the 
same level, the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied in order to effect a proper reduction of 
that rating.  38 C.F.R. § 3.344(c) (1976).  However, where 
the disability rating was in effect for less than five years, 
the provisions of 38 C.F.R.    § 3.344 are inapplicable.  In 
the present case, the 50 percent evaluation for the veteran's 
service-connected schizophrenia was in effect for less than 
two years (from August 1975 until December 1976).  
Consequently, the provisions of 38 C.F.R. § 3.344(a) and (b) 
did not apply in this case at the time of the September 1976 
rating decision.

At his July 1976 examination, the veteran said he was feeling 
"all right."  He explained that his depression had been 
partially alleviated and that he no longer experienced 
auditory hallucinations.  He said he was living with his 
grandmother and had a girlfriend.  He was also participating 
in sports.  He said he slept well and had a good appetite.  
He reported difficulty with comprehending and retaining 
reading material due to intrusive thoughts.  He reported a 
recent incident in which he blacked out, which the examiner 
determined was consistent with postural hypotension.  It was 
also noted that the veteran had been receiving psychiatric 
care from the Opelousas Mental Health Center.  

A mental status examination revealed that the veteran was 
alert, cooperative and oriented in all spheres.  His mood was 
mildly apprehensive, he appeared mildly restless, and his 
affect was appropriate.  His thought processes were intact.  
There was no unusual or bizarre thought content, no evidence 
of referential or delusional ideas, and no evidence of 
hallucinations.  His comprehension and judgment were good.  
Reality testing was well preserved.  His intellectual 
functions were grossly intact.  The diagnosis was 
schizophrenia, paranoid type by history, in almost complete 
remission, now manifested by mild diffuse anxiety and 
recurrent mild depression.  The examiner noted that the 
veteran's degree of industrial and social impairment appeared 
to be only minimal.

Based on the foregoing, the Board finds that the evidence of 
record in 1976 provided a plausible basis for the rating 
reduction for the veteran's schizophrenia from 50 percent to 
30 percent.  There is no undisputed evidence in the July 1976 
VA examination report that the veteran's schizophrenia caused 
more than definite impairment of social and industrial 
adaptability.  It appears that the veteran is merely 
disagreeing with the way the evidence was evaluated by the RO 
in 1976.  At previously discussed, however, the mere 
disagreement with the way the evidence was evaluated can 
never constitute CUE.  See Eddy, 9 Vet. App. at 58.  

With regard to the RO's compliance with 38 C.F.R. § 3.105(e) 
with regard to this reduction, it appears that the RO 
complied with the requirements of that provision.  First, the 
RO cited to VA Regulation 1105(E) in the rating decision, and 
that Regulation was substantively the same as 38 C.F.R. 
§ 3.105(e).  Second, VA Form 21-6798, Disability Award, dated 
in September 1976, reflects that the veteran was sent a copy 
of VA Form 21-6763, Reduced Disability Compensation, a form 
which would have notified him of the action taken and 
provided 60 days for the presentation of additional evidence 
as required by 38 C.F.R. § 3.105(e).  Accordingly, it appears 
that the RO complied with the notification requirements of 
section 3.105(e).

However, the RO also may not have been required to fulfill 
the procedural requirements with regard to this reduction 
because there is evidence indicating that "compensation 
payments were not currently being made" to the veteran at 
this time because his entitlement to VA compensation was 
being offset by receipt of disability severance pay from the 
military.  In this regard, the claims file contains a copy of 
a letter from the RO to the veteran, dated in March 1976, 
informing him of his award of disability compensation and 
that he would not begin to receive compensation checks until 
the amount of $2,521.80 was offset by his monthly VA 
compensation award of $188.00.  This offset would have taken 
a little more than 13 months from the August 1975 effective 
date or until September or October 1976.  Therefore, at the 
time of the September 1976 rating decision, the veteran may 
not have been construed by the RO as a "payee" for the 
purposes of the requirements of section 3.105(e).  See 
VAOPGCPREC 7-01 (Feb. 14, 2001).   In any event, even if the 
RO did not comply with the requirements of 38 C.F.R. 
§ 3.105(e), the veteran has not shown that the outcome of the 
rating decision would have been any different had he been 
provided proper notice under 38 C.F.R. § 3.105(e).  See 
Damrel, 6 Vet. App. at 245-246.  Such a procedural oversight, 
if any, by the RO, therefore, cannot be CUE.

The Board also notes that it does not appear that treatment 
records from Opelousas Mental Health Center were obtained by 
the RO before it adjudicated the veteran's claim in September 
1976.  An attack on improper procedure, however, such as an 
alleged failure on the part of the RO to assist the veteran 
in the development of his claim, cannot be the basis of CUE.  
The Court has held that an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous.  See Crippen, 9 Vet. App. at 424; 
Caffrey, 6 Vet. App. at 383.

In conclusion, the Board finds that the September 1976 rating 
decision was in accordance with acceptable rating judgment.  
Accordingly, the Board finds that the September 1976 rating 
decision does not contain CUE.  

IV.  Rating Decision of July 1978

A July 1978 rating decision continued the 30 percent 
evaluation for the veteran's schizophrenia based on a June 
1978 VA psychiatric examination report.  That decision became 
final after the veteran failed to perfect a timely appeal 
within one year of being notified of that decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At his June 1978 VA examination, the veteran stated that he 
felt well on some days but had difficulty sleeping several 
nights a week and would occasionally hear knocking on his 
door when nobody was there.  He reported depression because 
he missed his brother, who had been in the military for over 
a year.  He reported thought deprivation in that he had 
difficulty staying focused while reading the newspaper.  The 
veteran was unemployed but had recently registered at an 
employment agency.  He said he could handle a job if it did 
not require heavy lifting.  He said he no longer had any 
friends because they had either gotten married or left town.  
However, he said he socialized with a neighbor.  He indicated 
that he lived with his grandmother and spent his time 
watching television and listening to music. 

Upon mental status examination, the veteran's general 
appearance was not remarkable.  He demonstrated moderate 
psychomotor retardation.  His facial expression was dull and 
vacant, he appeared withdrawn, and his attitude was downcast.  
He was alert, cooperative and oriented in all four spheres.  
His affect was flat and his mood was moderately to severely 
depressed.  His thought processes were moderately concrete, 
with occasional blocking and tangentiality.  His thought 
content was characterized by ideas of reference, paranoid 
ideation and auditory hallucinations.  His comprehension was 
adequate, and his insight and judgment were fair.  Reality 
testing was fairly well restored but evidently precarious.  
Intellectual functions were grossly intact.  The diagnosis 
was "Schizophrenia, chronic, paranoid type, in partial 
remission, with residual primary thought disorder, flat 
affect, moderately severe depression, sleep disturbance, 
auditory hallucinations,  impaired concentration, easy 
fatigability and related social isolation."  The examiner 
noted that the veteran's degree of industrial and social 
impairment due to schizophrenia was severe.

The Board finds that the July 1978 rating decision which 
continued the 30 percent evaluation for the veteran's 
schizophrenia was based on the correct facts as they were 
known at that time.  The June 1978 VA examination report does 
not contain undisputed evidence that the veteran's 
schizophrenia was manifested by more than definite impairment 
of social and industrial adaptability.  Instead, the veteran 
is disagreeing with the way the evidence was evaluated by the 
RO in 1978, and such disagreement can never constitute CUE.  
See Eddy, 9 Vet. App. at 58.  Although a VA examiner 
characterized the veteran's schizophrenia as severe, VA 
regulation provided that the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (1978).  
Thus, CUE is not shown by the fact that a VA examiner 
characterized the veteran's schizophrenia as severe. 

Accordingly, the Board finds that the July 1978 rating 
decision was in accordance with acceptable rating judgment.  
Although the RO may not have been as explanatory as it could 
have been, it was not shown that the evidence compelled a 
disability evaluation greater than 30 percent for the 
veteran's schizophrenia.  See Bierman, 6 Vet. App. at 131; 
Suttmann, 5 Vet. App. at 133-34; Pernorio, 2 Vet. App. at 
629.  Hence, the July 1978 rating decision does not contain 
CUE.

V.  Rating Decision of March 1981

In a March 1981 rating decision, the RO granted a temporary 
total (100 percent) evaluation under 38 C.F.R. § 4.29 (1981) 
from September 8, 1980 until October 31, 1980 based on the 
veteran's psychiatric hospitalization.  His schizophrenia was 
then returned to the original 30 percent evaluation on 
November 1, 1980.  That decision became final after the 
veteran failed to perfect a timely appeal within one year of 
being notified of that decision.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The only evidence at the time of the March 1981 rating 
decision was the admission report from Central Louisiana 
State Hospital dated from September 1980 to October 1980.  In 
that report, it was noted that the veteran was hallucinating 
and had been violent.  He said he was depressed and that "no 
one cared for him."  He indicated that he had been 
preoccupied with suicide prior to admission.  It was noted 
that he last worked in February 1980 making signs.  He said 
he was married and that his wife was expecting a baby at any 
time.  A mental status examination revealed that the 
veteran's affect was flat, and that he appeared depressed and 
withdrawn.  However, it was noted that his condition improved 
after being placed on medication to where he was no longer 
gravely disabled.  The diagnosis was schizophrenia, paranoid. 

Based on the foregoing, the Board finds that the March 1981 
rating decision which returned the original 30 percent 
evaluation after assigning a temporary total evaluation for a 
period of hospitalization does not contain CUE.  The 
hospitalization report discussed above does not contain 
undisputed evidence that the veteran's schizophrenia was 
manifested by more than definite impairment of social and 
industrial adaptability at the time he was discharged in 
October 1980.  Although the veteran experienced severe 
symptoms at the time of his admission, for which he was 
compensated at the 100 percent level under 38 C.F.R. § 4.29, 
his mental condition significantly improved with medication 
to where he was no longer gravely disabled.  

In short, the Board finds that the March 1981 rating decision 
was in accordance with acceptable rating judgment.  The Board 
recognizes that the RO may not have been as explanatory as it 
could have been in its decision to continue the 30 percent 
evaluation following the termination of the temporary total 
evaluation under 38 C.F.R. § 4.29.  Nevertheless, it was not 
shown that the evidence compelled a disability evaluation 
greater than 30 percent for the veteran's schizophrenia.  See 
Bierman, 6 Vet. App. at 131; Suttmann, 5 Vet. App. at 133-34; 
Pernorio, 2 Vet. App. at 629.  Hence, the March 1981 rating 
decision does not contain CUE.
VI.  Rating Decision of October 1982

In an October 1982 rating decision, the RO granted an 
increased evaluation to 50 percent for the veteran's 
schizophrenia, effective May 20, 1982.  The RO determined 
that a March 1982 hospitalization report as well as a July 
1982 VA examination report showed that the veteran's 
schizophrenia warranted a 50 percent evaluation.  That 
decision became final after the veteran failed to perfect a 
timely appeal within one year of being notified of that 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The veteran was admitted to Central Louisiana State Hospital 
in March 1982 for approximately ten days after grabbing a 
psychologist in the hallway and stating that he had not been 
sleeping.  The veteran was brought into the hospital in 
restraints and exhibited inappropriate behavior.  It was also 
noted that he was staring into space, was preoccupied with 
religion, and had racing thoughts and poor concentration.  He 
was also described as alert and soft spoken.  He showed 
moderate psychomotor agitation.  His sensorium was confused, 
although he was oriented to person and place.  His affect was 
apathetic and inappropriate to the thought content.  His mood 
was depressed and he was easily irritated.  His speech was 
coherent, illogical, irrelevant and showed some pressure.  
The veteran was restrained on three separate occasions before 
his behavior eventually improved and he became more 
cooperative.  His condition significantly improved after a 
week.  For example, his insight and judgment became clearer 
and he denied depression.  He showed no psychotic symptoms 
and did not exhibit any violent behavior.  He was therefore 
released to go home.  His prognosis was felt to be good if he 
continued with his medication and followed-up at the mental 
health center. 

When examined by VA in July 1982, the veteran said he had 
tried to work several times but was unable to hold a job.  He 
also reported trouble sleeping and an inability to be around 
crowds.  A mental status examination revealed that the 
veteran was alert, cooperative and oriented in all spheres.  
His mood was anxious, his affect was flat, and he had 
difficulty expressing himself.  He reported auditory 
hallucinations.  He appeared extremely guarded and 
suspicious, and there was evidence of thought blocking.  
Sensorium was clear.  His memory for recent and remote events 
was intact.  Comprehension and judgment were adequate, and 
his superficial insight was fair.  He denied suicidal and 
homicidal ideation.  The diagnosis was schizophrenia 
manifested by diffuse anxiety, a flattened affect, auditory 
hallucinations, evidence of thought blocking, extreme 
guardedness and suspiciousness, social withdrawal, and 
insomnia.  The examiner determined that the veteran's degree 
of social and industrial impairment was severe.  The 
prognosis was guarded. 

Based on the foregoing, the Board finds that the October 1982 
rating decision which assigned a 50 percent evaluation for 
the veteran's schizophrenia does not contain CUE.  The Board 
acknowledges that the veteran experienced an acute 
exacerbation of symptoms which resulted in a ten-day 
psychiatric admission.  However, his symptoms quickly 
improved with medication.  For example, after a week it was 
noted that he was no longer depressed and that his insight 
and judgment had improved.  He also showed no psychotic 
symptoms or violent behavior.  The veteran was therefore 
released and returned home.  The Board also notes that a VA 
examiner characterized the veteran's schizophrenia as severe.  
As noted above, however, VA regulation provided that the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126(a) (1982).  The VA examination report 
also noted that the veteran's memory was intact, that he was 
oriented in all spheres, that his comprehension and judgment 
were adequate, and that he specifically denied both suicidal 
and homicidal ideation.  

Thus, there is no undisputed, contemporaneous evidence 
showing that the veteran's schizophrenia warranted an 
evaluation in excess of 50 percent at the time of the October 
1982 rating decision.  Myler, 1 Vet. App. at 575. 

Accordingly, the Board must find that the October 1982 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown that the evidence compelled 
a disability evaluation greater than 50 percent for the 
veteran's schizophrenia.  Hence, the Board finds that the 
October 1982 rating decision does not contain CUE.
VII.  Rating Decision of October 1984

An October 1984 rating decision continued the 50 percent 
evaluation for the veteran's schizophrenia based on a July 
1984 VA examination report.  That decision became final after 
the veteran failed to perfect a timely appeal within one year 
of being notified of that decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The July 1984 VA psychiatric examination report noted the 
veteran's statement that he was unable to hold a job for any 
length of time.  He also reported that he was still married 
and had four children.  Objectively, it was noted that the 
veteran was neat and appropriately dressed for the interview.  
He was alert, cooperative and oriented in all three spheres.  
His mood was anxious and his affect was flat.  He reported 
occasional auditory hallucinations.  His thought process was 
concrete and he appeared guarded and suspicious.  The 
examiner also noted that there was a lot of religiosity in 
his conversation.  At times there was evidence of thought 
blocking.  His sensorium was clear, his memory was intact, 
and his insight was fair.  Comprehension and judgment were 
adequate.  There was no evidence of suicidal or homicidal 
ideation.  The diagnosis was schizophrenia, chronic, paranoid 
type, characterized by increased anxiety, flat affect, 
auditory hallucinations, evidence of thought blocking, 
guardedness and suspiciousness, concrete thought process, 
insomnia, and social withdrawal.  The examiner determined 
that the veteran's degree of social and industrial impairment 
was severe.  The prognosis was guarded. 

The Board finds that the July 1984 VA psychiatric examination 
report revealed no change in the veteran's psychiatric 
condition since the August 1982 rating decision which denied 
an evaluation in excess of 50 percent for the veteran's 
schizophrenia.  Although a VA examiner characterized the 
veteran's social and industrial impairment as severe, a 
mental status examination showed that his memory was intact, 
that he was oriented in all spheres, that his comprehension 
and judgment were adequate, and that he specifically denied 
both suicidal and homicidal ideation.  

Thus, since there was no undisputed, contemporaneous medical 
evidence in October 1984 which demonstrated that the 
veteran's schizophrenia warranted an evaluation in excess of 
50 percent, the Board finds that the October 1984 rating 
decision does not contain CUE.  Myler, 1 Vet. App. at 575.

VIII.  Rating Decision of September 1986

In a September 1986 rating decision, the RO reduced the 
veteran's disability evaluation from 50 percent to 30 
percent, effective December 1, 1986.  The RO based its 
decision on a VA psychiatric examination report dated July 
1986.  That decision became final after the veteran failed to 
perfect a timely appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

The Board notes that 38 C.F.R. § 3.105(e) and § 3.344, 
concerning reduction in an evaluation of a service-connected 
disability, had remained unchanged from 1976 to 1986.  In the 
present case, the 50 percent evaluation for the veteran's 
service-connected schizophrenia was in effect for less than 
five years (May 20, 1982 until December 1, 1986).  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) 
did not apply to the veteran's reduction at the time of the 
September 1986 rating decision.

The veteran was afforded a VA psychiatric examination in July 
1986.  During the interview, the veteran reported that he had 
tried different jobs but was unable to handle any kind of 
work.  A mental status examination revealed that the veteran 
was alert and oriented.  He also appeared pleasant and 
cooperative.  He denied auditory hallucinations as well as 
suicidal ideation.  He reported a recent incident during a 
hospital admission in which he knocked himself out after 
running into a wall as fast as he could.  He said he 
presently felt "relatively okay."  The diagnoses was 
chronic paranoid schizophrenia, in partial remission.  The 
examiner indicated that the veteran appeared to be 
permanently and totally disabled, and that it was unlikely he 
would be able to return to gainful employment for any length 
of time other than a very sheltered situation.  The prognosis 
was quite guarded.  It was also determined that the 
likelihood for further hospitalization was high.

As the Board has emphasized repeatedly above, "In order for 
there to be a valid claim of [CUE], . . . the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Russell, 3 Vet. App. at 
313.  That is because, "even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 
43-44.  In that sense, CUE may be based on a showing "that 
there was no evidence before the RO that could have supported 
denial of the claim on the merits; that is, [that] all of the 
evidence militated in support of the claim."  Crippen, 9 
Vet. App. at 422; see also Link v. West, 12 Vet. App. 39, 45 
(1998) (quoting Crippen).  In this case, despite the July 
1986 examiner's statement that the veteran appeared to be 
permanently and totally disabled, when certain findings on 
the July 1986 examination are compared with findings on the 
preceding VA examination in July 1984, it cannot be said that 
all the evidence militated against a finding of improvement 
in the veteran's condition.  For example, in July 1984 the 
veteran admitted to auditory hallucinations whereas in July 
1986 he denied hearing voices.  In addition, findings noted 
on mental status examination in July 1984 which were not 
noted by the examiner in July 1986 included the following:  
flat affect, concrete thought processes, suspiciousness, 
religiosity, and thought blocking.  Finally, the July 1986 
examiner's diagnosis indicated that the veteran's 
schizophrenia was in partial remission with medication, which 
was not indicated on the previous examination.  Therefore, 
the Board concludes that the evidence of record in September 
1986 provided a plausible basis for the rating reduction for 
the veteran's schizophrenia from 50 percent to 30 percent.  
There was no undisputed evidence in the July 1986 VA 
examination report that the veteran's schizophrenia had not 
improved such that it caused no more than definite impairment 
of social and industrial adaptability.  No significant 
findings were shown on mental status examination, such as 
psychosis, delusional thinking, or suicidal ideation.  In 
fact, the veteran stated that he felt "relatively okay."  
Thus, it appears that, in alleging CUE, in this rating 
decision, the veteran is merely disagreeing with the way the 
evidence was evaluated by the RO, and such disagreement can 
not be CUE.  See Eddy, 9 Vet. App. at 58.

In addition, the Board notes that the RO complied with the 
notification requirements of 38 C.F.R. § 3.105(e) by sending 
him VA Form 21-6763 which notified him of the action taken 
and provided him 60 days for the presentation of additional 
evidence.  Accordingly, it appears that the RO properly 
applied the law extant at the time relevant to the rating 
reduction.  In conclusion, the Board finds that the September 
1986 rating decision was in accordance with acceptable rating 
judgment.  Accordingly, the Board finds that the September 
1986 rating decision does not contain CUE.  

IX.  Rating Decision of August 1988

An August 1988 rating decision continued the 30 percent 
evaluation for the veteran's schizophrenia based on a July 
1988 VA examination report.  That decision became final after 
the veteran failed to perfect a timely appeal within one year 
of being notified of that decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

When examined by VA in July 1988, the veteran stated that he 
had been doing "fairly well."  He reported auditory 
hallucinations and delusions if he stopped taking his 
medications.  For example, he said he would hear a voice 
telling him that he was superman and that he could fly.  He 
also reported trouble sleeping without medication.  He 
indicated that he lived with his wife and eight children.  He 
said he played the trumpet, drove a car, attended church, and 
worked around the house.  He indicated that he had had ten 
jobs since 1975, the longest of which lasted for about eight 
months, and that he had been working for the past three 
months installing carpet.  On mental status examination, the 
veteran was appropriately dressed.  His speech was normal, 
his mood was stable, and his affect was somewhat bland.  He 
was oriented times three, with no hallucinations or 
delusions.  His knowledge, memory and recall were all intact.  
His insight and judgment were limited.   The diagnosis was 
schizophrenia, paranoid, chronic.  The examiner noted that 
the veteran had a moderate degree of emotional impairment.  
The prognosis was fair.  

The Board finds that the August 1988 rating decision which 
continued the 30 percent evaluation for the veteran's 
schizophrenia was based on the correct facts as they were 
known at that time.  The July 1988 VA examination report does 
not contain undisputed evidence that the veteran's 
schizophrenia was manifested by more than definite impairment 
of social and industrial adaptability.  The veteran stated 
that he was doing fairly well with medication, and no 
significant findings were shown on mental status examination.  
Thus, the Board finds that the August 1988 rating decision 
was in accordance with acceptable rating judgment.  Hence, 
the August 1988 rating decision does not contain CUE.

X.  Rating Decisions Since August 1991

An August 1991 rating decision denied an evaluation in excess 
of 30 percent for the veteran's schizophrenia.  The veteran 
appealed that decision to the Board.  During the course of 
the appeal, the RO issued rating decisions in January 1992, 
December 1992, and February 1993 in which it continued the 30 
percent evaluation.  In February 1995, the Board remanded the 
case to the RO for additional development and RO 
adjudication.  Thereafter, the RO issued a rating decision in 
August 1996 in which it granted an increased evaluation to 50 
percent, effective August 1991.  Before the case was returned 
to the Board, however, the veteran withdrew his appeal in a 
written statement dated August 1996.  38 C.F.R. § 20.204 
(1996).  Therefore, the Board must determine whether the 
rating decisions of August 1991, January 1992, December 1992, 
and February 1993 contain CUE for failing to assign an 
evaluation in excess of 50 percent for the veteran's 
schizophrenia.

In denying the veteran's claim, the RO considered both 
private and VA medical records as well as a testimony 
presented at an August 1992 hearing.  The RO considered an 
August 1991 report from the State of Louisiana Department of 
Health and Hospitals.  That report largely focused on the 
veteran's prior psychiatric history.  It was also noted that 
his current symptoms included occasional paranoid ideation 
and problems with memory, which the veteran said he "could 
handle."  The veteran reported that he continued to have 
difficulty maintaining full-time employment and that he had 
enrolled in a local trade school in March 1999.  He reported 
difficulty concentrating and mastering the subject matter at 
school.  When seen in July 1991, he reported difficulty 
remembering names and following instructions at work.  He 
also indicated that he had difficulty with mathematics.  It 
was noted that his insight and judgment were fair.  The 
report noted that the veteran's medications were adjusted. 

In an October 1991 report, W.B., M.D., recorded the veteran's 
psychiatric history.  Dr. W.B. noted that the veteran had 
tried school but "could not cope."  The veteran indicated 
that he was unable to perform the duties required by various 
jobs because of the side-effects of his medication, namely 
drowsiness.  The veteran said he would rather be alone and 
felt uncomfortable in crowds.  He denied auditory 
hallucinations and a belief that people were against him.  He 
said he slept well and that his appetite was good.  He 
explained that he had difficulty working because he was 
forgetful.  Dr. W.B. indicated that the veteran should be 
reevaluated by VA. 

In a December 1991 report from the State of Louisiana 
Department of Health and Hospitals, it was noted that the 
veteran had reported improvement after his medications had 
been adjusted.  However, he reported feeling sad with a 
general lack of motivation.  When seen in October 1991, the 
veteran reported feeling uncomfortable around people and 
reported that he would get "vexed" when told what to do at 
work.  He said he quit school because he was unable to learn 
and did not want to deal with other people.  The veteran 
presented the examiner a written list of symptoms which 
prevented him from working, namely poor concentration, 
difficulty understanding instructions, drowsiness during the 
morning hours, and feeling that he would hallucinate if taken 
off his medications.  When seen in November 1991, the 
physician noted that the veteran's memory was bad, that his 
insight and judgment were fair, and that the flow of thought 
was slow and superficial.  The veteran's medications were 
adjusted.  When seen in December 1991, the veteran said the 
medication adjustment was beneficial but continued to 
complain of forgetfulness and difficulty following 
directions. 

At an August 1992 hearing, the veteran testified that his 
symptoms included difficulty concentrating, problems with 
short-term memory, and difficulty following instructions.  He 
said that if he stopped taking his medication he would 
hallucinate and present a danger to others.  He indicated 
that he was unable to hold a labor-type job or attend school 
because of his inability to concentrate and follow 
instructions.  He said he spent his days doing chores around 
the house.  He also said he attended church and that, for the 
most part, he got along well with his wife. 

The veteran was afforded a VA psychiatric examination in 
September 1992.  During the interview, the veteran reported 
that he last worked in 1990 for a construction company and 
quite because he could not concentrate.  The veteran's 
current complaints included auditory hallucinations, paranoid 
ideation, and difficulty with attention and concentration.  
He reported hearing a voice that would call his name, give 
him commands, and suggest that he was crazy.  Objectively, 
the veteran was casually and appropriately dressed.  He was 
initially quite distant and tense but relaxed as the 
interview progressed.  He made eye contact, and was 
cooperative, responsive and productive.  His affect was 
blunted, although he displayed some humor, and his mood was 
moderately depressed.  His psychomotor activity was slow and 
his process was hesitant; however, he was able to organize 
his responses which were relevant and coherent.  His thought 
content was grandiose with some paranoid trends.  No current 
delusional thinking was present.  His attention, 
concentration and cognitive functioning were maintained with 
effort.  He had trouble with serial-threes and could not 
interpret proverbs.  He was able to recall the last five 
presidents.  His insight was between fair and good, and his 
judgment was impaired.  The diagnosis was schizophrenia, 
chronic, paranoid type, in remission. 

In an October 1992 report from the State of Louisiana 
Department of Health and Hospitals, it was noted that the 
veteran was seen on several occasions since March 1992.  
During that time, the veteran reported occasional feelings of 
depression and sadness, some decrease in daytime energy, and 
some sleep problems.  In September 1992, the veteran 
contacted the office and reported that he felt tense and 
suggested his medication be adjusted.  When seen on the 
following day, the veteran reported isolated incidents in 
which he would awaken at 3:00 or 4:00 a.m. before going back 
to sleep after twenty to thirty minutes.  No other problems 
were reported.  In October 1992, the veteran said he was 
sleeping well and reported no other complaints. 

In a January 1993 letter, C.B., M.D., stated that the 
veteran's symptoms included excessive sleep, poor 
concentration in straight forward task performance, 
diminished recent memory, an inability to maintain a job, and 
an inability to follow-up regularly on activities of daily 
living.  Dr. C.B. concluded that the veteran suffered from 
schizophrenia, probably of the undifferentiated type, and, as 
such, "would be totally disabled for gainful employment." 

The record also included a March 1993 report from the State 
of Louisiana Department of Health and Hospitals.  This report 
noted that the veteran was seen on several occasions since 
December 1992 for complaints involving difficulty with 
memory, concentration and attention.  The veteran also 
reported some sleep disturbance.  A mental status examination 
in March 1993 noted that the veteran was neat, cooperative 
and maintained good eye contact.  His attention span and 
recent memory were poor, and his remote memory was okay.  He 
was oriented times three, with no evidence of hallucinations 
or paranoia.  His insight and judgment were okay.  His affect 
was flat and his mood was moderately depressed.  The examiner 
noted that the veteran was unable to fulfill any occupation 
and that he had lost all of his recent jobs. 

In a September 1995 report from the State of Louisiana 
Department of Health and Hospitals, it was noted that the 
veteran continued to report problems with memory and 
concentration; however, he added that his medications had 
helped in controlling his other symptoms.  In July 1995, the 
veteran told a staff physician that the new medication was a 
"better treatment." 

The veteran was afforded a VA psychiatric examination in 
December 1995, at which time it was noted that he remained 
fairly stable on medication.  The veteran reported problems 
with concentration and memory.  He also said the medication 
made him drowsy, but claimed that he would begin to hear 
things and see visions if the medication was discontinued.  
He denied suicidal ideation, but reported depression and 
feeling withdrawn.  He said he spent his days around the 
house trying to help out the family by doing chores such as 
cutting the grass.  He said he had been unable to work for 
the past five years.  A mental status examination revealed 
that he was cooperative but rather flat.  His mood was 
depressed.  He expressed himself and understood fairly well.  
He denied hallucinations as well as suicidal and homicidal 
ideation.  He had trouble with concentration and memory.  The 
examiner concluded with a diagnosis of paranoid 
schizophrenia.  He also assigned the veteran a Global 
Assessment of Functioning (GAF) score of 42.  The examiner 
concluded that the veteran's condition was fairly stable on 
medication but that he continued to experience drowsiness as 
a side-effect.  The examiner also noted that the veteran 
appeared to be stabilized at a very marginal level of 
functioning and that his prospects for improving were poor.  
The prognosis was guarded. 

Based on the foregoing, the Board finds that the rating 
decisions of August 1991, January 1992, December 1992, 
February 1993, and August 1996 do not contain CUE, as these 
decisions were based on the correct facts as they were known 
at that time.  In other words, it has not been shown that 
there was undisputed, contemporaneous medical evidence at the 
time of each rating decision which demonstrates that the 
veteran's schizophrenia was manifested by more than 
considerable impairment of social and industrial 
adaptability.  See Myler, 1 Vet. App. at 575.  

The Board notes that medical evidence during this period 
supported a disability evaluation higher than 50 percent.  
Several medical professional, for example, indicated that the 
veteran was unable to work because of his schizophrenia.  A 
medical professional also assigned the veteran a GAF score of 
42, which contemplates behavior manifested by serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job) (emphasis added)).  ).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV 47 (1994).  Thus, there is indeed a strong 
case that there was another, perhaps more persuasive, view of 
the evidence that should have led the RO to assign an 
evaluation higher than 50 percent.

However, evidence during that period also showed that the 
veteran was not psychotic and that his condition had remained 
relatively stable.  Although the veteran reported 
hallucinations on several occasions, no delusional thinking 
was observed during mental status examinations.  The veteran 
also reported that he attended church and that, for the most 
part, he got along well with his wife.  It thus appears that 
the veteran is merely disagreeing with the way the evidence 
was evaluated by the RO in August 1991, January 1992, 
December 1992, February 1993, and August 1996.  However, the 
mere disagreement with the way the evidence was evaluated can 
never constitute CUE.  See Eddy, 9 Vet. App. at 58.  Hence, 
none of these rating decisions contains CUE.


XI.  Conclusion

In conclusion, the Board finds that the rating decisions 
issued since October 1975 were in accordance with applicable 
laws and regulations and were consistent with and adequately 
supported by the evidence then of record.  The veteran's 
central argument with respect to each rating decision 
concerns the way in which the RO evaluated the evidence, 
which the Court has held can never constitute CUE.  See Eddy, 
9 Vet. App. at 58.  The Board also emphasizes that CUE is not 
shown by the fact that a 100 percent evaluation was 
eventually assigned by the RO in a July 1997 rating decision, 
as a determination concerning CUE must be based on the record 
and that law that existed at the time of the prior decision.  
See Russell, 3 Vet. App. at 312-14; see also Porter, 5 Vet. 
App. at 235-36 (subsequently developed evidence in not 
applicable to a claim of CUE).  Accordingly, none of the 
rating decisions since October 1975 contains CUE with respect 
to the ratings assigned for the veteran's service-connected 
schizophrenia.

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
claims involving CUE in an RO decision.  See Parker v. 
Principi, 15 Vet. App. 407 (2002), see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA does not apply to 
motions for CUE).  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted with respect 
to his CUE claims under either the VCAA or the regulations 
that have been promulgated to implement the VCAA.




ORDER

Rating decisions since October 1975 do not contain clear and 
unmistakable error with respect to the evaluations assigned 
for the veteran's schizophrenia, and the appeal is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



